Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.
3.	Claims 1, 33, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The examiner has not found support for the claimed subject matter as set forth within the last five lines of claim 1.  The examples of Table 1 are sufficient to provide support only for the compositions and associated properties that correspond to the examples.  Accordingly, the examples are insufficient to provide support for the full scope of the claimed invention.  For example, there is nothing on the record to establish that compositions employing other than a blend of poly(tetramethylene-co-ethyleneether) glycol and poly(tetramethylene ether) glycol in respective amounts of 693 grams:307 grams or 498 grams:502 grams, as compared to the examples, possess 
4.	Despite applicant’s response, applicant has not established that the ratio range for the blend of the glycols, as claimed, is supported for the full scope of the claims.  Since the type of ratio has not been specified, it is unclear how the ratio and the range with respect to this ratio correspond to the aforementioned amounts.  Despite applicant’s response, the ratio set forth within cancelled claim 15 is different from the ratio at issue within claim 1, because the ratio within cancelled claim 15 pertains to the molar ratio of diisocyanate to glycols as opposed to the ratio of poly(tetramethylene-co-ethyleneether) glycol to poly(tetramethylene ether) glycol.  In view of the disclosed molecular weight ranges for the poly(tetramethylene-co-ethyleneether) glycol and the mixture of poly(tetramethylene-co-ethyleneether) glycol and polymeric glycol, the examiner has withdrawn the rejection as it pertains to the corresponding, claimed molecular weight ranges. 
5.	Claims 1, 33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
. 
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765